DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentable distinct species related to a medical procedure. The specification content cited refers to its PG Pub US 2020/0138327 A1:
Species A: 1st Modification – [0130]-[0133], FIG.7, claim 4 – the conductive layer and the dielectric layer are configured such that the relative permittivity of the dielectric layer gradually increases from the first surface on the side along the conductor layer toward the second surface on the side opposite to that of the first surface.
Species B: 4st Modification – [0138]-[0142], FIG.14, claim 6 - the conductive layer and the dielectric layer are configured such that the dielectric layer is configured by stacking, in the thickness direction, a specific portion provided in a range corresponding to the facing surface of the conductor layer and a strip-shaped layer portion beyond a range occupied by the specific portion.
Species C: 5st
Species D: 6st Modification – [0145]-[0149], FIG.17, claim 5 - the conductive layer and the dielectric layer are configured such that the dielectric layer includes a plurality of cavities dispersed inside.
Species E: interposing dielectric layer – [0150]-[0151], FIG.18B - the conductive layer and the dielectric layer are configured such that the dielectric layer has a constant relative permittivity.
Species E: 7st Modification – [0152]-[0155], FIG.19, claim 8 - the conductive layer and the dielectric layer are configured such that the dielectric layer is mounted along the facing surface with a gap d2 formed between a portion corresponding to the radial artery of the palmar surface and the facing surface of the conductor layer (i.e., the light is emitted and reflected light is received without passing through the dielectric layer).

Claim 1 is generic to the above disclosed patentably distinct species and it is the linking claim. The species disclosed in the consequent dependent claims are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. That is, each species related to a distinct configuration of the conductive layer and the dielectric layer. These species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from species A-F for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793